Drawings
Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see paragraph 0027).  See MPEP § 608.02(g).  

The drawings are objected to because:
The same reference numerals used to identify features in Fig. 1 are reused to identify modifications of those features in Figs. 2+.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e). 
The drawings fail to show the casing 40 fixed to the rod 10 at either end 10b, 10c or at torsionally compliant section 10a.  Note, all three sections of Fig. 2B show a clearance between the casing 40 and rod 10, even at section A which is supposed to show a fixed end 40c.
The drawings fail to show engagement between casing 40 and rod 10 as recited in claims 5 & 11.
The drawings fail to include reference character Ltscs which appears in the claims.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to:
Describe details corresponding to the limitations of claims 8-10.
Include reference character Ltscs which appears in the claims.

Claim Rejections - 35 USC § 112
Claims 3, 5, 6, 12, 14, 15 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-10, 12, 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guimbretiere, FR 2 781 432.  Guimbretiere discloses (see in particular fig. 4)
[a] a transmission shaft (1) comprising: an input side for inputting torque; an output side for outputting torque; 
[b] a rod (2) extending in a longitudinal direction between the input side and the output side to transfer torque along the transmission shaft, the rod comprising 
[c] a first end (4A) provided at the input side, a second end (4B) provided at the output side and a torsional compliant section extending therebetween providing the transmission shaft with a torsional stiffness; and 
[d] a casing (5) extending around the torsional compliant section that is arranged to resist deflection of the rod without increasing the torsional stiffness of the transmission shaft, see in particular page 9, lines 14-33.
 
Claim 1-3, 5-13, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch, GB 518,953.  In the figure, Bosch shows a transmission shaft comprising: 
an input side for inputting torque; 
an output side for outputting torque; 
a rod (see “torsion shaft” at page 1, line 43) extending in a longitudinal direction between the input side and the output side to transfer torque along the transmission shaft, the rod comprising a first end (unnumbered) provided at the input side, a second end (f) provided at the output side and a torsional compliant section (e) extending therebetween providing the transmission shaft with a torsional stiffness (page 1, lines 50-54); and 
a casing (c) extending around the torsional compliant section that is arranged to resist deflection of the rod without increasing the torsional stiffness of the transmission shaft,
wherein the casing is fixed relative (page 1, lines 44-45) to the rod at the first end and a remainder of the casing is free to move longitudinally and rotate relative to the rod (page 1, lines 45-47),
wherein the casing is arranged to functionally engage  with the rod when deflection of the rod exceeds a predetermined amount,
wherein the figure shows the first end and the second end of the rod are wider than the torsional compliant section, 
wherein the figure shows wherein an inner surface of the casing is spaced radially outwardly from an outer surface of the torsional compliant section of the rod,
wherein the figure shows the casing extends over the entire length of the torsional compliant section,
wherein the casing comprises one sleeve section (the left portion casing c) and another sleeve section (right portion of the casing c) that connect in a central region,

Claim 1-3 & 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland, US 1,664,7132.  Strickland discloses a transmission shaft (page 1, lines 1-3) comprising: 
an input side for inputting torque; 
an output side for outputting torque; 
a rod (see “inner shaft” at page 1, line 24) extending in a longitudinal direction between the input side and the output side to transfer torque along the transmission shaft, the rod comprising a first end (12) provided at the input side, a second end (14) provided at the output side and a torsional compliant section (10) extending therebetween providing the transmission shaft with a torsional stiffness (see “will give torsionally” at page 1, line 17); and 
a casing (11) extending around the torsional compliant section that is arranged to resist deflection of the rod without increasing the torsional stiffness of the transmission shaft,
wherein the casing is fixed relative (page 1, lines 36-40 and 69-81) to the rod at the first end and a remainder of the casing is free to move longitudinally and rotate relative to the rod (page 1, lines 40-44),
wherein the casing is arranged to functionally engage (see “contact” at page 1, line 82) with the rod when deflection of the rod exceeds a predetermined amount,
wherein Fig.1 shows the first end and the second end of the rod are wider than the torsional compliant section, 
wherein Fig.1 shows an inner surface of the casing is spaced radially outwardly from an outer surface of the torsional compliant section of the rod,
wherein Fig. 1 shows the casing extends over the entire length of the torsional compliant section,
wherein the casing has a transverse stiffness that is able to double an overall transverse stiffness of the transmission shaft when it is engaged by the rod during oscillations (see “stiff enough to prevent whipping” ay page 1, line 18),
wherein the casing comprises one sleeve section (the left portion casing 11) and another sleeve section (right portion of the casing 11) that connect in a central region,
wherein the casing comprises a support (17) which is located on the sleeve at a position corresponding to a central region of the transmission shaft,
wherein the support is spaced (see “sufficient play” at page 1, line 84) from the surface of the rod when the rod is in a neutral position.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over anyone of Bosch and Strickland.  Each of Bosch and Strickland discloses a transmission shaft with a casing that is fixed relative to an rod at a single fixing point, but neither Bosch nor Strickland expressly discloses the single point at the torsional compliant section of the rod.  However, applicant has not disclosed that fixation at the torsional compliant section solves any particular problem of serves any other particular purpose.  To the contrary applicant discloses no difference of capability of the instant invention with regard to where the single point of fixation is made.  As such, fixing the casing at the torsional compliant section is deemed to be a design choice that fails to patentably distinguish over the prior art either Bosch or Strickland. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meier, Thomas and Kielbowicz each disclose a transmission shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679